Citation Nr: 1242079	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-36 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for hepatitis C. 


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel



INTRODUCTION

The Veteran served active duty for training (ACDUTRA) from November 1975 to April 1976.  He had active duty (AD) service from June 1978 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for hepatitis C, assigning a noncompensable evaluation, effective from March 21, 2007.  In a December 2011 rating action, the RO found clear and unmistakable error in that March 2008 rating decision and increased the rating to 10 percent, effective from March 21, 2007.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he should be granted a higher evaluation for hepatitis C.  As pointed out by the Veteran's representative, in the September 2012 informal hearing presentation, the most recent VA compensation examination was conducted in January 2008.  Since then, he has been receiving treatment for his disease to include liver biopsy.  Therefore, given that over three years have passed since the most recent VA compensation examination discussing the Veteran's relevant symptoms associated with his disability, the Board finds that he should be afforded an additional VA compensation examination to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the claim is REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his hepatitis C.  If he has, and the records are not already in the file, then obtain them with his cooperation.

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the extent and severity of hepatitis C.  The examiner should identify all relevant pathology present.  The examiner should conduct all indicated tests and studies and all findings and conclusions should be set forth in a legible report.

The examiner must review the claims file for the pertinent medical and other history, including a complete copy of this remand.

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, could have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then adjudicate this claim for a higher rating in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


